Citation Nr: 0608528	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  03-24 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for congenital deformity of 
the L5 vertebra with low back pain.  


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The appellant had active service from September 1974 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appellant testified before the undersigned at a Travel 
Board hearing in February 2006.  A transcript of that hearing 
has been associated with the claims folder.  

The issue of service connection for congenital deformity of 
the L5 vertebra with low back pain on the merits is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1 .  The RO last denied service connection for a congenital 
deformity of the L5 vertebra with low back pain in August 
1999; the appellant did not initiate an appeal of that 
denial.

2.  Evidence received since the August 1999 rating decision 
is new, relevant, and raises a reasonable possibility of 
substantiating the claim.




CONCLUSIONS OF LAW

1.  The rating decision of August 1999 is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2005).

2.  New and material evidence has been received since the 
August 1999 rating decision to reopen a claim for service 
connection for congenital deformity of the L5 vertebra with 
low back pain.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R.  
§ 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant submitted his original claim for service 
connection for congenital deformity of the L5 vertebra with 
low back pain in October 1975.  The RO denied service 
connection in a January 1976 rating decision.  It notified 
the appellant of that denial but he did not initiate an 
appeal.  Therefore, the RO's decision of January 1976 is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2005).  Subsequently, in 
August 1999, the RO again denied the appellant's claim for 
service connection for congenital deformity of the L5 
vertebra with low back pain.  It notified the appellant of 
that decision but he did not initiate an appeal.  Therefore, 
the August 1999 decision is also final. Id.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The RO denied service connection for congenital deformity of 
the L5 vertebra with low back pain in its January 1976 rating 
decision because it found the evidence of record confirmed 
that the condition was congenital in origin, existed prior to 
entry on active duty, and was not aggravated by service.  The 
RO denied service connection in the August 1999 decision 
because there was no new and material evidence.  

The Board finds that new and material evidence has been 
received since the August 1999 rating decision.  
Specifically, in letters dated September 2002 and January 
2003, the VA physician treating the appellant for his chronic 
low back pain since March 2002 opined that it is as likely as 
not that the appellant's low back pain could have been 
aggravated by his active military service.  

The evidence received after the last final decision is 
presumed credible for the limited purposes of reopening the 
veteran's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  The 
medical evidence cited above, while vague in indicating that 
the back disorder "could" have been caused by service, is 
new and material within the meaning of 38 C.F.R.  § 3.156(a).  
Therefore, the claim is reopened.  38 U.S.C.A. § 5108.

Review of the claims folder reveals compliance with the VCAA.  
In the event any noncompliance is found, the Board observes 
that, given the favorable disposition of this appeal, it does 
not result in any prejudice to the appellant.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

ORDER

As new and material evidence has been received, the claim for 
congenital deformity of the L5 vertebra with low back pain is 
reopened.  To that extent, the appeal is granted.  


REMAND

As discussed above, the claim for service connection for 
congenital deformity of the L5 vertebra with low back pain is 
reopened.  However, before addressing the merits of the 
claim, the Board finds that additional development is 
required. 

The appellant's claims folder contains VA medical records 
dated from April 2001 to March 2002.  Since the VA 
physician's January 2003 letter states that he has been 
attending to the appellant's chronic low back pain since 
March 2002, it appears that additional VA medical records 
relevant to the claim for congenital deformity of the L5 
vertebra with low back pain remain outstanding.  VA's duty to 
assist includes obtaining records of relevant VA medical 
treatment.  38 U.S.C.A.  § 5103A(c)(2).  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  On 
remand, the RO should obtain the appellant's complete VA 
medical records.    

In addition, VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d).  Such 
an examination or opinion is necessary to make a decision on 
a claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.  

In this case, although the January 2003 letter from the VA 
treating physician is insufficient in and of itself to lead 
to a decision on the claim, it is sufficient to trigger VA's 
duty to obtain a medical examination and opinion, based on a 
complete review of the claims folder, to determine the nature 
and etiology of the appellant's low back disorder.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure the appellant's 
complete treatment records, specifically 
treatment records pertaining to the 
appellant's diagnosis of congenital 
deformity of the L5 vertebra with low 
back pain, from the VA Medical Center in 
Bay Pines, Florida.  

2.  After obtaining the VA treatment 
records, to the extent available, the RO 
should arrange for the appellant to be 
scheduled for a VA examination to 
determine the appellant's current low 
back diagnosis, if any, and whether it is 
at least as likely as not related to 
service from September 1974 to July 1975 
or was aggravated by service.  The RO 
should advise the appellant that failure 
to report for a scheduled VA examination 
without good cause may have adverse 
consequences for his claim.  The claims 
folder must be made available to the 
examiner for review for the examination 
and the examination report must indicate 
whether such review was accomplished.  
All opinions provided should include a 
complete explanation.

3.  The RO should then readjudicate the 
issue on appeal.  If the disposition 
remains unfavorable, the RO should 
furnish the appellant and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


